ACCEPTED
                                                                                                                                         01-13-00782-CV
                                                                                                                              FIRST COURT OF APPEALS
                                                                                                                                      HOUSTON, TEXAS
                                                                                                                                    5/4/2015 11:49:21 AM
                                                                                                                                   CHRISTOPHER PRINE
                                                                                                                                                  CLERK



DAVID KELTNER                                                                                                  TELEPHONE: (817)878-3560
david.keltner@kellyhart.com                                                                                          FAX: (817)878-9760
                                                                                                                     FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
May 4, 2015
                                                                                                              5/4/2015 11:49:21 AM
                                                                                                              CHRISTOPHER A. PRINE
                                                                                                                      Clerk
Via Electronic Filing
Mr. Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

Re:       No. 01-13-00782-CV; Bandier Realty Partners, LLC and Switchback
          Ventures, LLC v. SSC Opportunity Partners, LLC and Douglas Britton

Dear Mr. Prine:
     This case is set for May 5, 2015.                                            Please circulate this response to
Appellant’s letter brief of April 2, 2015.
      Because National Property Holdings, L.P. v. Westergren, 453 S.W.3d 419
(Tex. 2015) (per curiam) was decided on significantly different facts, the Bandier
Defendants’ suggestion that it forecloses fraudulent inducement is wrong.
      There, the plaintiff had ample opportunity to read the release. But here, the
Bandier Defendants deliberately delayed sending the release until SSC had only
minutes to review or risk defaulting on its multimillion dollar real estate deal.

     More importantly, the Bandier Defendants were SSC’s fiduciaries. The
Westergren defendants were not. This is a legally important distinction.
      The Westergren court quoted and cited with approval the earlier decision of
Thigpen v. Locke, 363 S.W.2d 247, 251 (Tex. 1962). In that case, the Supreme
Court held that a party has the obligation to read the contracts it executes unless
the defendants owed a fiduciary duty to the plaintiff. Id. at 252.

      As a result, the Westergren opinion does not foreclose justifiable reliance
when the fiduciaries were involved in an undisclosed scheme against the plaintiff.
          Thank you for your courtesy and assistance.

      FORT WORTH OFFICE | 201 MAIN STREET, SUITE 2500 | FORT WORTH, TX 76102 | TELEPHONE: (817) 332-2500 | FAX: (817) 878-9280
             AUSTIN OFFICE | 301 CONGRESS, SUITE 2000 | AUSTIN, TX 78701 | TELEPHONE: (512) 495-6400 | FAX: (512) 495-6401
            MIDLAND OFFICE | 508 W. WALL, SUITE 444 | MIDLAND, TX 79701 | TELEPHONE: (432) 683-4691 | FAX: (432) 683-6518
    NEW ORLEANS OFFICE | 400 POYDRAS STREET, SUITE 1812 | NEW ORLEANS, LA 70130 | TELEPHONE: (504) 522-1812 | FAX: (504) 522-1813
                                  Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com
Page 2
May 4, 2015

Sincerely yours,

/s/ David Keltner

David E. Keltner

DEK/nlb


                        CERTIFICATE OF COMPLIANCE

1.     This letter brief complies with the type-volume limitations of Texas Rule of
       Appellate Procedure 9.4(i)(2)(D) because it contains 190 words, excluding
       the parts of the letter brief exempted by Texas Rule of Appellate Procedure
       9.4(i)(1).

2.     This letter brief complies with the typeface requirements of Texas Rule of
       Procedure 9.4(e) because this letter brief has been prepared in a
       proportionally spaced typeface using “Microsoft Word 2010” in fourteen
       (14) point “Times New Roman” style font.


                                                /s/ David Keltner
                                                David E. Keltner




                    Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com
Page 3
May 4, 2015

                           CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing has
been served on the following counsel of record via electronic filing on the 4th day
of May, 2015:

       Brian B. Kilpatrick                            W. Craft Hughes
       brianbkil@gmail.com                            craft@crafthugheslaw.com
       THE KILPATRICK LAW FIRM                        Jarrett L. Ellzey
       1811 Bering Drive, Suite 125                   jarrett@crafthugheslaw.com
       Houston, Texas 77057                           HUGHES ELLZEY, LLP
       Counsel for Appellees                          Galleria Tower I
                                                      2700 Post Oak Blvd., Suite 1120
                                                      Houston, Texas 77056
                                                      Counsel for Appellees

       David M. Gunn                                  Kenneth T. Fibich
       dgunn@beckredden.com                           tfibich@fhl-law.com
       Erin H. Huber                                  Sara J. Fendia
       dgunn@beckredden.com                           sfendia@fhl-law.com
       BECK REDDEN LLP                                FIBICH, HAMPTON, LEEBRON,
       1221 McKinney, Suite 4500                      BRIGGS & JOSEPHSON, LLP
       Houston, Texas 77010                           1150 Bissonnet
       Counsel for Appellants                         Houston, Texas 77005
       Bandier Realty Partners, LLC                   Counsel for Appellees
       and Switchback Ventures, LLC

       Sean Michael Reagan
       sreagan@lpmfirm.com
       LEYH, PAYNE & MALLIA, PLLC
       9545 Katy Freeway, Suite 200
       Houston, Texas 77024
       Counsel for Appellees

                                               /s/ David Keltner
                                               David E. Keltner




                   Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com